           Case 1:18-cv-01733-SKO Document 8 Filed 01/24/19 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       GILL VIKRAM,                                            No. 1:18-cv-01733-SKO (HC)
12                           Petitioner,
13             v.                                                ORDER REQUIRING RESPONDENT
                                                                 TO FILE A RESPONSE
14       DAVID W. JENNINGS, et al.,
                                                                 ORDER SETTING BRIEFING SCHEDULE
15                           Respondents.
                                                                 ORDER DIRECTING CLERK OF COURT
16                                                               TO SERVE DOCUMENTS
17

18
              Petitioner, Gill Vikram, is a federal prisoner proceeding pro se with a petition for writ of
19

20   habeas corpus pursuant to 28 U.S.C. § 2241.

21                                                 PROCEDURAL HISTORY

22            The Court has conducted a preliminary review of the petition. Whether Petitioner is entitled
23   to relief is not clear from the face of the petition. 28 U.S.C. § 2243. Accordingly, pursuant to Rule
24
     4 of the Rules Governing Section 2254 Cases and Fed. R. Civ. P. 16,1 the Court hereby ORDERS:
25

26   1
       The Federal Rules of Civil Procedure "apply to proceedings for habeas corpus . . . to the extent that the practice in
     those proceedings (A) is not specified in a federal statute, the Rules Governing Section 2254 Cases, or the Rules
27   Governing Section 2255 Cases; and (B) has previously conformed to the practice in civil actions." Fed. R. Civ. P.
     81(a)(4). Rule 12 also provides that "[t]he Federal Rules of Civil Procedure . . ., to the extent that they are not
28   inconsistent with any statutory provisions or these rules, may be applied to a proceeding under these rules." Rule 12,
                                                                 1
         Case 1:18-cv-01733-SKO Document 8 Filed 01/24/19 Page 2 of 3

 1                     1.       Respondent shall file a response to the Petition2 within sixty (60) days
 2                              of the date of service of this order. See Rule 4, Rules Governing Section
 3
                                2254 Cases; Cluchette v. Rushen, 770 F.2d 1469, 1473-74 (9th Cir. 1985)
 4
                                (court has discretion to fix time for filing a response). A response can be
 5
                                made by filing one of the following:
 6

 7                              a.        An answer addressing the merits of the petition. Respondent shall

 8                                        include with the answer any and all transcripts or other documents

 9                                        necessary for resolution of the issues presented in the petition. See
10
                                          Rule 5, Rules Governing Section 2254 Cases.
11
                                b.        A motion to dismiss the petition. A motion to dismiss shall include
12
                                          copies of all findings and dispositive rulings. See Rule 5, Rules
13
                                          Governing Section 2254 Cases.3
14

15                     2.       If Respondent files an answer to the petition, Petitioner may file a reply

16                              within thirty (30) days of the date Respondent's answer is filed with the
17                              Court. If no reply is filed, the petition and answer are deemed submitted at
18
                                the end of thirty (30) days.
19
                       3.       If Respondent files a motion to dismiss, Petitioner shall file an opposition
20
                                or a statement of non-opposition within fourteen (14) days of the date that
21

22                              Respondent's motion is filed with the Court. If no opposition is filed, the

23

24   Rules Governing Section 2254 Cases.
     2
        Respondent is advised that a scanned copy of the Petition is available in the Court's electronic case filing system
     (CM/ECF).
25   3
       Rule 4 of the Rules Governing Section 2254 Cases provides that upon the Court's determination that summary
     dismissal is inappropriate, the "judge must order the respondent to file and answer, motion, or other response . . . or to
26   take other action the judge may order." Rule 4, Rules Governing Section 2254 Cases (emphasis added); see also
     Advisory Committee Notes to Rules 4 and 5 of Rules Governing Section 2254 Cases (stating that a dismissal may
27   obviate the need for filing an answer on the substantive merits of the petition and that the Attorney General may file a
     motion to dismiss for failure to exhaust); White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989) (providing that motions
28   to dismiss pursuant to Rule 4 are proper in a federal habeas proceeding).
                                                                  2
        Case 1:18-cv-01733-SKO Document 8 Filed 01/24/19 Page 3 of 3

 1                          motion to dismiss is deemed submitted at the expiration of twenty-one (21)
 2                          days. Any reply to an opposition to the motion to dismiss shall be filed
 3
                            within seven (7) days after the opposition is served.
 4
                     4.     Unless already submitted, both Respondent and Petitioner shall complete
 5
                            and return to the Court within thirty (30) days a Consent/Decline form
 6

 7                          indicating whether the party consents or declines to consent to jurisdiction

 8                          of a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(1).

 9                   5.     The Clerk of Court is directed to serve a copy of the petition on the Office
10
                            of the United States Attorney for the Eastern District of California, the
11
                            United States Bureau of Prisons, and the Litigation Coordinator for Mesa
12
                            Verde Community Correctional Facility.
13
              All motions shall be submitted on the record and briefs filed without oral argument unless
14

15   otherwise ordered by the Court. Local Rule 230(l). Extensions of time will only be granted upon

16   a showing of good cause. All provisions of Local Rule 110 are applicable to this order.
17

18
     IT IS SO ORDERED.
19

20
     Dated:     January 23, 2019                                  /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       3
